EXHIBIT 10.1 TRANSITION AGREEMENT THIS AGREEMENT made effective the 15day of January, BETWEEN: OILSANDS QUEST INC., a corporation incorporated under the laws of Canada. (hereinafter referred to as the "Corporation") - and - CHRISTOPHER H. HOPKINS, an individual residing in the Province of Alberta (hereinafter referred to as the "Executive") WHEREAS the Corporation and the Executive have entered into an Executive Employment Agreement dated effective as of the 14th day of August, 2006 (hereinafter referred to as the "Executive Employment Agreement") attached hereto as Schedule "A"; AND WHEREAS the Corporation plans to sell the Corporation's oil shale assets for the benefit of its shareholders to a separate company, said new company to be hereinafter referred to as "New Co." AND WHEREAS the Executive and the Corporation wish to facilitate the transition of the Executive to a new position with New Co. and set out the terms for the cessation of the Executive's employment as the President and CEO of the Corporation; NOW THEREFORE in consideration of the mutual covenants and agreements hereinafter stipulated, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties agree as follows: 1. PREAMBLES 1.1 The Preambles hereof are true. 2. EFFECTIVE DATE 2.1 This Transition Agreement will become effective and enforceable upon execution.Such date will hereinafter be referred to as the "Effective Date". 3. BOARD APPOINTMENT 3.1 Subject to termination for cause, and subject to any vote of the shareholders of the Corporation, the Executive shall remain a member of the board of directors of the Corporation and of Oilsands Quest Sask Inc. for at least his current term. 4. TERMINATION OF THE EXECUTIVE EMPLOYMENT AGREEMENT 4.1 Except as set out herein, effective on the Effective Date, all rights and entitlements of each of the Executive and the Corporation as set out in the Executive Employment Agreement shall be extinguished.The Executive shall resign as the Chief Executive Officer of the Corporation and execute the Release attached hereto as Schedule "B".In addition to the exceptions set out herein, the Release shall specifically except out the Executive's right to enforce this Transition Agreement, along with any ongoing rights that the Executive shall have which are related in any way to the Corporation's obligation to indemnify the Executive (including the Indemnity Agreement made effective as of January 1, 2007), along with the Executive's right to have continuing insurance coverage from the Corporation (which shall specifically include, but not be limited to, any Direcotr's and Officer's Liability Insurance in place as of the Effective Date or as may be extended from time to time. 5. TERMINATION PAYMENT 5.1 On the Effective Date, the Corporation shall pay the Executive the termination payments stipulated in Articles 9.1 and 9.2 of the Executive Employment Agreement. 6. EXCHANGABLE SHARES / STOCK OPTIONS IN THE CORPORATION 6.1 Notwithstanding the provisions of Article 12 of the Executive Employment Agreement any stock options in the Corporation and/or any exchangeable shares held by the Executive shall continue to vest and shall be exercisable by the Executive so long as the Executive remains a member of the Board of Directors of the Corporation as if the Executive had not terminated his employment.In the event that the Executive resigns or otherwise ceases to become a member of the Board of Directors of the Corporation, any exchangeable shares and/or stock options in the Corporation held by the Executive shall be addressed pursuant to the terms and provisions of the Executive Employment Agreement as if the Executive had been terminated without cause as at the date he ceases to become a member of the Board of Directors of the Corporation. 7. NON-COMPETITION / NON-SOLICITATION 7.1 Notwithstanding the termination of the Executive Employment Agreement, the provisions of Article 13 of that agreement shall continue to pertain to and bind the Executive. 7.2 Notwithstanding the non-competition and non-solicitation provisions incorporated herein, any employees recruited by the Executive to work in New Co. with the advance consent of the Corporation shall be deemed not to offend non-competition and non-solicitation provisions hereof.Likewise, any activities of New Co. specifically permitted by the Corporation shall be deemed not to offend the non-competition provisions hereof. 8. RELATIONSHIP BETWEEN THE CORPORATION AND NEW CO. 8.1 It is anticipated that the Corporation and New Co. will enter into a Transition Agreement whereby the sale, transfer and disposition of the Corporation's oil shale assets shall be undertaken, from the Corporation to New Co.It is also anticipated that the Executive will be appointed as the President and CEO of New Co. at that time.It is further anticipated that the Transition Agreement will generally define areas of mutual interest and other parameters of corporate cooperation including staff transfers, leasehold property transfers, cost sharing and assignment of leasehold premises etc. 8.2 In the event that the Corporation, New Co. and the Executive do not come to agreement in connection with transition arrangements, the other terms and conditions hereof shall nonetheless remain wholly and enforceable between the Executive and the Corporation except that the duration of the non-competition and non-solicitation provisions set out in Article 7.1 hereof shall revert to four months from the termination date. 9. ANNOUNCEMENTS 9.1 The Executive and the Corporation shall use reasonable good faith efforts to work together to prepare appropriate announcements to reflect positively on the Executive's transition from the Corporation to New Co., and for the purpose of creating and maximizing shareholder value in each of the Corporation and New Co. 10. MODIFICATIONS IN WRITING 10.1 This Agreement may only be modified in writing by the signature of each of the parties hereto. IN WITNESS WHEREOF the parties hereto acknowledge and agree that they have read and understand the terms of this Agreement, and that they have each had the opportunity to seek independent legal advice prior to entering into this Agreement, and that they have executed this Agreement with full force and effect from the Effective Date. CHRISTOPHER H. HOPKINS Executive OILSANDS QUEST INC. /s/ Christopher H. Hopkins Per: /s/ Gordon Tallman Director /s/ LeighPeters Witness Schedule "A" to the Transtition Agreement dated January 15, 2010 and made between Oilsands Quest Inc. ("Corporation") and Christopher H. Hopkins ("Executive") (Exhibit 10.3 to the Corporation's current report on Form 8-K filed with the U.S.
